Citation Nr: 1032434	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to compensation for additional disability of the 
right hand as a result of VA carpal tunnel release surgery under 
the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1972 
and subsequent periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACTDUTRA) with Reserve components.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed due to VA surgery. 

This appeal also arises from a December 2002 RO rating decision 
that determined in part that new and material evidence had not 
been received to reopen a claim for service connection for a left 
knee disability.  Previously, in a rating decision issued October 
1, 1987, the RO denied service connection for residuals of a left 
knee injury.  The Veteran and his representative were notified of 
that decision but did not timely appeal.  Thus, that decision 
became final.

In an August 2007 decision, the Board reopened the claim for 
service connection for a left knee disability, and remanded the 
claim to the RO for further development.  At that time the Board 
also remanded the claim for compensation under 38 U.S.C.A. § 
1151.  

In the introduction of the August 2007 decision, the Board noted 
that a June 2003 notice of disagreement also contains a claim for 
service connection for an acquired psychiatric disorder.  At that 
time the Board referred the matter to the RO for appropriate 
action.  The issue of entitlement to service connection for 
an acquired psychiatric disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.   

The issue of  entitlement to compensation for additional 
disability of the right hand as a result of VA carpal tunnel 
release surgery under the provisions of 38 U.S.C.A. § 1151, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence is against a finding that a left knee 
disorder is related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a left knee disorder are not met.  38 U.S.C.A. § 101, 1110, 
1131, 5103, 5103A, 5701 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
November 2002, June 2003, August 2007, April 2008, and January 
2010.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most recently 
in a June 2010 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal decided below.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder.  Findings 
from the reports of examinations conducted are adequate for the 
purposes of deciding the claim on appeal decided below.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its August 
2007 Remand.  With respect to the claim decided below, the RO was 
instructed to (1) review the claims file and ensure that all 
notification and development complied with requirements under 
VCAA and pertinent regulation; and (2) provide the Veteran with a 
VA examination.  The Board finds that the RO has complied with 
these instructions by providing additional appropriate notice.  
The Board further finds that the April 2010 VA examination report 
substantially complies with the Board's August 2007 remand 
instructions. Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Veteran testified at a hearing before a decision review 
officer at the RO in August 2002.  He was also notified of the 
opportunity to present testimony before the Board but in his VA 
Form 9 received in December 2003, he indicated that he did not 
want a Board hearing.      

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary service connection may be found where a service 
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty." 38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c).  The term inactive 
duty training (INACDUTRA) is defined, in part, as duty, other 
than full- time duty, under sections 316, 502, 503, 504, or 505 
of title 32 [U.S. Code] or the prior corresponding provisions of 
law. 38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d) (2009).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at the 
time of the disablement or death due to the injury or disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90. "Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting from 
some type of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to a claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Service treatment records include a DA Form 2173, Statement of 
Medical Examination and Duty Status.  This form indicates that 
the Veteran suffered a line-of-duty left knee injury on June 27, 
1982, while performing active duty for training. 
 
A June 1982 private medical report shows that after a left knee 
injury the Veteran's left knee was treated at Holy Cross Hospital 
in Fort Lauderdale, Florida.  Findings included that there was 
slight swelling, and a mild abrasion.  The report noted that X-
ray examination was negative.  Findings included that there was 
full range of motion with pain.  The report contains an 
impression of left knee contusion.  

An associated report of X-ray examination at Holy Cross Hospital 
at that time contains findings that there was some spurring of 
the superior aspect of the patella; the suprapatellar bursa did 
not appear to be distended; and the left knee joint space was 
maintained and the regional bones were intact.  The x-ray report 
contains an impression of degenerative changes related to the 
patella of the left knee.

During a July 1987 VA examination, the examining physician 
recorded a history that the Veteran was injured in 1982, when he 
suffered a patella fracture due to direct trauma and had no 
surgical intervention.  The Veteran reported complaints of giving 
way with pain on the lateral aspect of the patellofemoral joint; 
and mild effusion.  Current X-ray examination showed evidence of 
a previous patella fracture with narrowing of the articular 
cartilage in the patellofemoral joint.  

After examination, the July 1987 VA examination report contains 
an impression that the Veteran suffered a blunt trauma to the 
patella with fracture of the superior pole of the patella and 
subsequently developed posttraumatic degenerative changes in the 
patellofemoral joint.  

The report of a January 2001 VA examination shows that the 
Veteran reported complaints of a recurring and chronic left knee 
condition which caused intermittent pain.  The Veteran reported 
having had left knee surgery in the mid 1990s.  After examination 
the report contains a diagnosis of chronic strain of the left 
knee.

An August 2002 Bay Pines VA Medical Center Rheumatology Clinic 
follow-up note shows that the Veteran brought records to the 
treatment provider for review.  The provider characterized these 
records as "old records of knee problem and prior injuries which 
occurred while on active duty."  

The report of an April 2010 VA examination shows that the Veteran 
reported the following history.  He injured the left knee in June 
1982 while on active duty.  He reported that he was injured when 
he was struck from behind and hit his left knee on broken 
concrete.  He was evacuated by helicopter to a local hospital 
where the wound was compressed and bandaged and splinted.  Later 
he was treated surgically with partial patellectomy.  In 1984 he 
underwent arthrotomy of the knee with removal of loose bodies and 
in the 1990s he had an arthroscopy of the knee at the VA Hospital 
in Gainesville.  The examiner noted that relevant records show 
that in January 1998 the Veteran underwent arthroscopic surgery 
of the left knee by VA, which included partial medial 
meniscectomy and excision of the patellar bursa.  

The Veteran reported complaints of pain and swelling of the 
anterior knee but no pain below the knee and no locking.  After 
examination, the report contains an impression of (1) contusion 
left knee in 1982 with superficial abrasion; status post partial 
medial meniscectomy and excision of the prepatellar bursa 1998; 
(2) mild degenerative joint disease of the left knee.

The examiner commented that there was no indication that the 
Veteran sustained a fracture of the left patella; and that the 
abnormal finding previously described appeared to be a 
calcification within the soft tissue of the distal quadriceps 
tendon, and its relationship to the 1982 trauma was unclear.  The 
examiner noted that there was no surgery at the time of the 1982 
trauma, and that it appeared that the only surgery performed was 
for a torn meniscus in 1998.  Noting that a 1987 arthrogram was 
negative for meniscal tear, the examiner opined that the torn 
meniscus treated in 1998, occurred after 1987.  Regarding the 
patella, he opined that there was no indication of any 
posttraumatic arthritis in the joint.  Based on the foregoing, 
the examiner opined that there was no impairment of the Veteran's 
left knee that was attributable to the injury in June 1982. 

In summary, the Veteran does not claim that he has a left knee 
disability due to any incident of his active service from January 
1971 to November 1972, and there is no competent evidence to the 
contrary.  Nor has the Veteran claimed that a left knee 
disability was caused by or aggravated by a service-connected 
disability, and there is no competent evidence to the contrary.  
See 38 C.F.R. § 3.310.  In this regard, there also was no 
evidence of arthritis within the first year after the period of 
active service from January 1971 to November 1972.  See 38 C.F.R. 
§ 3.307, 3.309.  

Rather, the Veteran claims that he has a left knee disorder 
related to an injury of the left knee during a period of active 
duty for training in June 1982.  However, the preponderance of 
the evidence material on this question is against the Veteran's 
claim.  Notably, as discussed above, during the July 1987 VA 
examination, the examiner recorded a history of a patella 
fracture in 1982 due to trauma; and X-ray examination at that 
time showed evidence of a previous patella fracture and other 
residuals.  

To the extent that the July 1987 VA examiner and subsequent 
medical providers linked "residuals of blunt trauma to the 
patella with fracture", to the injury in 1982, these opinions 
are merely based on a history as provided by the Veteran, and are 
in conflict with the contemporaneous medical record evidence at 
the time of the injury in 1982.  

Such opinion is clearly inconsistent with contemporaneous 
treatment records in 1982, which show no indication of any 
fracture or injury of more than a left knee contusion with slight 
swelling and mild abrasion.  X-ray examination at that time in 
1982 showed no more than degenerative changes and there was no 
indication of any acute changes associated with the other 
findings of slight swelling and mild abrasion. 

The first clinical evidence of any chronic left knee 
symptomatology residual to a patella fracture is contained in the 
July 1987 VA examination.  The lengthy period after the period of 
active duty for training when the Veteran injured his left knee 
in 1982 without treatment is evidence against a finding of 
continuity of symptomatology following that period of active duty 
for training; and it weighs heavily against the claim with 
respect to the question of whether there is a medical nexus 
between any current left knee disability and service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).

The Board finds that opinion given by the examiner at the April 
2010 VA examination to be probative of the issue of nexus.  The 
VA examiner based his opinion on a complete examination and 
review of the claims file medical history of the Veteran's left 
knee.  The findings are consistent with the medical facts 
contained in the medical records on file as discussed above.   

The Veteran has stated his belief that his claimed left knee 
disability is related to the 1982 injury during a period of 
active duty for training.  While the Veteran is competent to 
report symptoms of his claimed disability, he is not competent to 
render an opinion as to the medical etiology of any left knee 
symptoms he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Based on the foregoing, the Board concludes that the claim for 
service connection for a left knee disability must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In reaching 
this decision, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 C.F.R. § 3.102; 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The appellant contends that he is entitled to benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional right hand 
disability as a result of VA treatment.  The Veteran asserts that 
he has additional right hand disability that was caused by right 
carpal tunnel release surgery on December 2, 1999 at a VA medical 
facility.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a Veteran in the same manner 
as if the additional disability were service connected.  For 
claims filed after October 1, 1997, such as this one, benefits 
shall be awarded for qualifying additional disability if the 
disability was not the result of the Veteran's willful 
misconduct; and the disability was caused by hospital care or 
medical treatment furnished by the VA; and the proximate cause of 
the disability was either: (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In an August 2007, Remand decision, the Board noted that a VA 
physician had suggested that the right wrist disability might be 
an event not reasonably foreseeable.  The Board remanded the case 
to the AOJ with instructions that the AOJ should return the 
claims files to the VA examiner who performed the June 21, 2000, 
VA peripheral nerves examination.  The Board ordered that the 
physician be asked to review the pertinent medical history and 
offer an opinion addressing whether the neurological impairment 
of the right hand noted in the June 21, 2000 VA examination 
report was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the part 
of VA in performing carpal tunnel release surgery.

If the answer to that question was "no", then the physician was 
to be requested to  address whether the right hand disability was 
an event "not reasonably foreseeable."  If that physician was not 
available, then a qualified substitute was to be used.  The 
Veteran was to be reexamined if the physician determined this to 
be necessary.  The physician was requested to offer a rationale 
for any conclusion in the examination report, and if any question 
could not be answered, the physician was to state the reason. 

In response the claims file contains the report of a May 2010 VA 
examination for peripheral nerves, which shows that the examiner 
reviewed the claims file, but did not physically examine the 
Veteran.  The examiner opined that on reviewing the claims file, 
he could not find any evidence of negligence like improper skill, 
error in judgment that would "support a 1151 claim."  The 
examiner opined that he believed that everything was done 
appropriately.  

The examiner noted generally that sometimes a surgery is 
ineffective and sometimes there are complications despite the 
best care.  The examiner noted that the fact that the condition 
did not totally resolve, or that the Veteran had more symptoms 
than before the surgery, did not by itself dictate a finding of 
negligence,  and he could not see any evidence of negligence in 
this case. 

The examiner only addressed whether or not the surgery involved 
negligence.  The examiner did not address the question of 
whether the proximate cause of the additional disability 
was an event not reasonably foreseeable, as ordered in the 
Board's August 2007 Remand.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, a remand is necessary to provide compliance with the 
August 2007 Remand orders.

Further, the Veteran's right hand disability has not been 
physically examined by VA for purposes of compensation since June 
2000, over ten years ago.  A new examination is necessary to 
determine the current condition of the right hand in order to 
determine whether or not there is any present additional 
disability due to the December 2, 1999 surgery; and if so, 
whether the proximate cause of the additional right hand 
disability caused by the December 2, 1999 surgery was an event 
not reasonably foreseeable; or that the surgery was otherwise the 
proximate cause of any additional right hand disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
neurological examination and opinion by an 
appropriate specialist.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination report should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.

The examiner should provide an opinion as to:
(A) Whether it is at least as likely as not 
that VA surgical treatment in December 1999 
caused additional disability. 
(B) If it did cause additional disability, 
then identify what the additional disability 
is, and opined as to whether such additional 
disability was: 
(i) caused by VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault in furnishing this medical 
treatment; or 
(ii) the result of an event that was not 
reasonably foreseeable.  

In answering this last question, the examiner 
must consider that a reasonably foreseeable 
result of an event would be one which a 
reasonable healthcare provider would have 
foreseen; the type of risk that a reasonable 
health care provider would have disclosed in 
connection with the informed consent 
procedures.  An event not reasonably 
foreseeable would be one which a reasonable 
healthcare provider would not have considered 
to be an ordinary risk of the treatment 
provided.

2.  The AOJ must ensure that all instructions 
ordered here are undertaken.  If not, take 
corrective action.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Also the AOJ should 
conduct any additional development deemed 
necessary.

3.  Thereafter, the AOJ should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the Veteran, then 
furnish the Veteran and his representative a 
supplemental statement of the case that 
includes all applicable regulations, and 
afford the applicable time period in which to 
respond.  Thereafter, if in order, return the 
case to the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice; however, the veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


